DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/16/22 have been fully considered but they are not persuasive.
On page 8 regarding drawing objections Applicant argues new figure 4b is added to show missing claimed subject matter including the tubular body 13 with regions 34, 36 , latticed wall 16, arms 18, and polymer coating 19.
The Examiner respectfully notes Applicant’s adjustments have overcome some drawing objections, but notes that the newly submitted drawings haven’t eliminated all objections, and have additionally created an issue of new matter.
On pages 8-9 regarding 112 rejections Applicant argues the term “right circular cylindrical” is the shape of a right circular cylinder, or a cylinder whose axis is perpendicular to bases. 
While the Examiner understands all cylinders to have an axis which is perpendicular to its bases inherently (unless the angle of the bases is otherwise specified), the Examiner respectfully accepts this definition since it doesn’t deviate from what the Examiner already understands. 
On page 9 Applicant argues further the drawings and specification have been amended to show the polymer coating 19 on the stent 12 which can be used to secure the sleeve 14 to the stent 12. Applicant argues that the specific illustration of all features isn’t required if it can be understood in the art, and argues the polymer is optional.
The Examiner respectfully disagrees, noting that if the polymer is in the claims, it is not optional (as it must be present according to that claim), and it additionally must be shown, since the MPEP requires the illustration of all claimed subject matter.
On page 10 regarding prior art rejections Applicant argues Girard fails to teach the cylinder being a right circle cylinder, or that there are humps which are formed by the sleeves. Applicant then traverses the idea that the humps are a design choice/change in shape which doesn’t provide benefits over the axial folds of Girard. Applicant argues that the radial expansion of a stent puts radial force on a stent, and argues the protrusion of arms during expansion occurs via arm deformation, but the force to expand the arms is limited. Applicant argues they have previously tested using the sleeve without pockets, but the sleeve which was cylindrical inhibited protrusion of the arms of the stent. Thus, the humps allow the arms to extend/protrude upon expansion. Applicant argues that the axial folding lines of Girard also allow the sleeve to expand but they do not “ensure that the sleeve does not inhibit protrusion of the arms during radial expansion of the stent”. Applicant argues the “slack” in the sleeve which is provided by the humps allow the arms to protrude without stretching the sleeve thus reducing risk of rupture of the sleeve. 
The Examiner respectfully notes all above statements appear to be lacking evidence in the record and notes that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). To be of probative value, any objective evidence should be supported by actual proof. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See also MPEP 716.01(c). In this case, none of Applicant’s arguments have distinguished their own “humps” over Girard’s axial folds, since they both clearly allow expansion of the arms, both provide slack for the sleeve in order to allow expansion, and allow expansion of the arms and sleeve without rupture or stretching. The axial folds and humps are maintained to be two alternative ways to introduce excess graft material around an expanding stent to allow for its expansion without limitation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tubular body being a distinct element from the latticed peripheral wall, a region of the hump (clm 5)), first and second axial ends must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Further, the claim is objected to since element 19, which the specification appears to state is a polymeric coating, is pointing to the exact same structure as element 23, which is drawn towards “a scalloped member”, making it unclear why two named elements with two distinct numbers are both pointing towards the same number. The Examiner notes correction of this should still show both the scalloped member 23 and the coating 19, since these are both claimed elements. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 09/16/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Newly added figure 4b has new matter in that the tubular shape 13 and its specific extent and thickness extending a specific amount of distance internal to the lattice and external to the lattice is new matter since the originally filed specification and drawings doesn’t have support for this. It appears, as the Examiner noted in the previous rejection, that the lattice is cylindrical, and not that the lattice and cylinder are distinct elements as is being claimed and attempted to be drawn.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is indefinite for claiming each hump is “kidney-shaped” but it isn’t clear what constitutes a “kidney” shape. For example, how detailed must the shape be? Does this only refer to a two-dimensional outline or is it three-dimensional as well? Are all kidneys shaped identically making this recitation fairly limiting, or does it include diseased, damaged, or engineered kidneys? The limitation isn’t clearly defining the boundaries of the claim. While details regarding the shape are included, it isn’t clear whether these details are the shape, or whether these are details which further limit the kidney shape.
Claim 8 is indefinite for claiming ‘the tubular body is coated in a polymer and the sleeve is bonded to the tubular body”. The specification indicates that “the stent 12 is coated with a polymer”. Later, the specification states “Since the stent 12 is coated in a polymer, the sleeve 14 can be bonded to the polymer coating on the stent 12”. There isn’t any polymer coating shown or described anywhere else in the specification or drawings, and the specification appears to refer to securement (or bonding) only with reference to the polymer coating. It isn’t clear whether the sleeve 14 is the polymer coating, or whether there is an otherwise un-described, mentioned, or shown polymer coating which is connecting the stent and sleeve together. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard et al. (US 20110295363 A1) hereinafter known as Girard.
Regarding claim 1 Girard discloses an expandable sleeved stent (Figures 8a-d) comprising:
a tubular body with first and second axial ends (Figures 8a-d), a latticed peripheral wall (Figures 8a-d item 10), and at least two arms that, upon radial expansion of the tubular body from a crimped condition to an expanded condition, protrude radially from the latticed peripheral wall (Figure 8b items 15/50/32 each form one arm; at least the part of arms representative of element 15 extends outwardly as is shown in Figure 8b upon expansion), wherein a free end of each arm is radially displaceable relative to the peripheral wall (Figure 8b item 20); and 
a sleeve that extends from the first axial end of the tubular body ([0259]-[0260] the first end 2 of the tubular body is secured to the sleeve) and circumferentially covers at least a portion of a radial outer surface of the latticed peripheral wall between the free ends of the arms and the first axial end of the tubular body ([0259]-[0260] the liner is provided on an exterior of the stent starting at the lower end 2 to form a circumferential seal),
wherein the sleeve bridges spaces between portions of the latticed peripheral wall adjacent the arms ([0259]-[0260] the “spaces” are considered the openings of the cells of the lattice 40) as well as the free ends of the arms ([0259] the liner can cover all of the outside surface of the stent 10); and 
wherein the sleeve is secured to the arms or tubular body in a vicinity between arm free ends (20) and the second axial end of the tubular body (top) ([0259]-[0260] the liner secures to the entire outside surface of the stent 10; and is attached at a plurality of locations between the ends; including at arches 50a-c which is considered in the “vicinity” of the second (top) axial end and arm free ends 20); 
wherein when the tubular body is in a crimped condition the sleeve radially overlaps the peripheral wall in a generally cylindrical shape ([0260]),
such that upon radial expansion of the tubular body towards the expanded condition and consequent protrusion of the arms radially from the peripheral wall, portions of the sleeve that bridge the peripheral wall and the arms flare radially outwards ([0260] the sleeve is compressed and folded upon compression but expands “to conform to the luminal wall of the tubular frame as the frame expands”. [0261] the exposed stent elements are covered which reduces thrombogenity. If the graft goes from folded to conforming to the extended arms 15a-c/20, and the arms are extended as is shown in Figure 8b, it logically follows that the graft is inherently also flared outwards at those locations),
but isn’t explicit as regards whether the shape of the sleeve is “right circular cylindrical” in its shape, and 
whether there are “humps” forming “pockets” extending radially outwardly which are directly over the arms.
However, regarding claim 1 the Examiner notes that it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Girard, which is some level of cylindrical, and includes axial fold lines. The Examiner notes that whether there are “humps” forming pockets or not isn’t relevant to the function of the device, since Girard already discloses the liner opens and conforms to the wall of the frame as it expands to seal and inhibit leakage ([0259]-[0260]). Accordingly the presence of the humps providing pockets appears nothing more than a design choice or change in shape which is obvious over the axial folds of Girard since the axial folds and humps are simply two alternative ways to introduce excess graft material around an expanding stent to allow for its expansion without limitation.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard as is applied above in view of Dasi et al. (US 20210145572 A1) hereinafter known as Dasi.
Regarding claim 4 Girard teaches the stent of claim 1 substantially as is claimed,
wherein Girard further discloses each arm includes a first arm lattice member (Figure 8a-d item 50a-c), 
a generally U-shaped second arm lattice member (Figure 8a-d item 15a-c), and 
a third arm lattice member bridging the first and second arm lattice members (Figures 8a-d item 50a-c); and 
wherein the sleeve extends to and is secured to the first arm lattice member of each arm ([0260]),
but is silent with regards to the generally U-shaped lattice member is U-shaped, and 
third arm member bridging the first and second arm members.
However, regarding claim 4 Dasi teaches wherein arch-shaped arm members can include third arm lattice members (Figure 18 item 168) which bridge first (Figure 18 item 160) and second members (Figure 18 item 170), and that the second arm lattice member is U-shaped (Figure 18). Girard and Dasi are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Girard so that there is an additional bridging third lattice member as is taught by Dasi. This is considered an obvious embodiment over having two arm lattice members or one lattice arm member. The increased number of arm members simply changes the expansion force and pressure for pressing against the vessel wall once implanted. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Girard Desi Combination so that the second arm lattice member is U-shaped as is taught by Dasi it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Girard.
Regarding claim 5 the Girard Dasi Combination teaches the stent of claim 4 substantially as is claimed,
but is silent with regards to the second lattice member not being secured to the sleeve.
However, regarding claim 5 Girard already provides for the ability of the second arm member 15a-c to slide radially outward with the sleeve ([0260]). See the explanation/rejection above in the rejection to claims 2-3, which notes the presence of “humps” appearing to be an obvious change in shape or design choice. Accordingly, regarding attachment of the arms to the graft, the Examiner notes no functional difference in whether or not the arm members 15a-c are attached or not to the graft, since the graft already allows the expansion, conforming, and outward extension of the arm members’ free ends (Figure 8b item 20). Since the attachment to the sleeve doesn’t affect the function of the stent in any way, it is considered to be an obvious design choice over non-attachment. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard and Dasi as is applied above, further in view of Nguyen et al. (US 10456245 B2) hereinafter known as Nguyen.
Regarding claim 6 the Girard Dasi Combination teaches the stent of claim 5 substantially as is claimed,
wherein Girard further discloses the sleeve is made of a polymer ([0263] PTFE, PET),
but is silent with regards to the polymer being electrospun.
However, regarding claim 6 Nguyen teaches that PTFE or PET on outer surfaces of a stent can be electrospun (Abstract (Col 8 lines 19-20, 28-31)). Girard and Nguyen are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Girard Dasi Combination so that the polymer sleeve was electrospun as is taught by Nguyen since this type of material is very common in stent arts for giving a desirable node/fibril structure which provides suitable strength, flexibility, durability, and biocompatibility for an implant. The Examiner notes that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 7 the Girard Dasi Nguyen Combination teaches the stent of claim 6 substantially as is claimed,
but is silent with regards to the hump and its shape.
However, regarding claim 7 please see the rejection to claims 2-3 above regarding the obvious equivalence in the art of the configuration of Girard, the change of shape not being understood to teach any specific benefit or solve any problem over that of Girard.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girard, Dasi, and Nguyen as is applied above, further in view of Drasler et al. (US 20180147061 A1) hereinafter known as Drasler.
Regarding claim 8 the Girard Dasi Nguyen Combination teaches the stent of claim 7 substantially as is claimed,
wherein Girard further discloses the sleeve is bonded to the tubular body ([0260] welding is a form of bonding),
but is silent with regards to the tubular body being coated in a polymer.
However, regarding claim 8 Drasler teaches utilizing a polymer coating to bond a stent to polymeric parts of a heart valve ([0172]). Girard and Drasler are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weld-bonding method of securement taught by Girard so that it was done with a polymer coating as is taught by Drasler since the two are understood to be obvious alternatives in the art for securing two elements together (e.g. polymer melt bonding vs. welding). The substitution of one known method of connection for another constitutes a prima facie case of obviousness. 
Regarding claim 9 the Girard Dasi Nguyen Combination teaches the stent of claim 8 substantially as is claimed,
wherein Girard further discloses the tubular body is bonded to scalloped members forming part of the peripheral wall adjacent the second arm lattice members (Figure 8d item 16a-c; [0260] welding is considered bonding).
Regarding claim 10 the Girard Dasi Nguyen Combination teaches the stent of claim 9 substantially as is claimed,
wherein Girard further discloses the tubular body includes three arms (Figures 8a-d). The Examiner again refers above to the rejections to claims 2-3 regarding the obviousness of humps over the axial fold lines of Girard. The inclusion of humps of any number are considered obvious over the axial fold lines of Girard.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/19/22